            Case 1:21-cv-01906-UNA Document 3 Filed 08/04/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                                                                   FILED
                                                                                     AUG. 4, 2021
                            FOR THE DISTRICT OF COLUMBIA
                                                                              Clerk, U.S. District & Bankruptcy
                                                                              Court for the District of Columbia

SHAUN RUSHING,                                       )
                                                     )
                       Plaintiff,                    )
                                                     )
       v.                                            )       Civil Action No. 21-01906 (UNA)
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                       Defendant.                    )


                                    MEMORANDUM OPINION

       The Court has reviewed plaintiff’s complaint, keeping in mind that complaints filed by pro

se litigants are held to less stringent standards than those applied to formal pleadings drafted by

lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). But even pro se litigants must comply

with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987).

Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short and

plain statement of the grounds upon which the Court’s jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment for

the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule

8 is to give fair notice to the defendants of the claims being asserted such that they can prepare a

responsive answer, prepare an adequate defense, and determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).




                                                 1
          Case 1:21-cv-01906-UNA Document 3 Filed 08/04/21 Page 2 of 2




        Plaintiff alleges that employees of a federal district court discriminated against him and

denied him due process. He states that he has filed more than 70 cases in six years, presumably

without success, and he has chosen to sue the United States.

        As drafted, Plaintiff’s pro se complaint fails to comply with the minimal pleading standard

set forth in Rule 8(a). There are far too few facts alleged to state a viable legal claim, and certainly

too few facts to show an entitlement to an award of $10 trillion Therefore, the Court will dismiss

the complaint without prejudice and will grant the application to proceed in forma pauperis. An

Order consistent with this Memorandum Opinion is issued separately.




DATE: August 4, 2021
                                                                CARL J. NICHOLS
                                                                United States District Judge




                                                   2
